Case 1:20-cv-05414-RA Document 14-2 Filed 03/16/21 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

LINNEA MICHAELS, MARY-KATHRYN ZONI
and REV. SUSAN J. McCONE

Plaintiff,
-against-

FELLOWSHIP AT AUSCHWITZ FOR THE
STUDY OF PROFESSIONAL ETHICS, C. DAVID
GOLDMAN, ANDREW EDER, ERIC MULLER,
DEBBIE BISNO, NANCY ANGOFF, FREDERICK
MARINO, THORSTEN WAGNER, JOHN DOES 1-
10, and XYZ CORPORATIONS 1-10, jointly and
severally,

Defendants.

 

 

Docket No. 1:20-cv-05414-RA

DECLARATION OF C. DAVID
GOLDMAN

 

C. DAVID GOLDMAN, of full age, hereby declares as follows:

il I am a Defendant in this action as well as Chair of the Board of Directors of
Defendant Fellowship at Auschwitz for the Study of Professional Ethics (“FASPE”). In that

capacity, I am well informed and have personal knowledge as to any legal documents served upon

FASPE.

a FASPE has never been served with an administrative charge or complaint of
discrimination or retaliation filed by any of the Plaintiffs with the Equal Employment Opportunity
Commission, the New York State Division of Human Rights, or any other governmental agency.

Pursuant to 28 U.S.C. §1746, I declare under penalty of perjury that the foregoing is true

and correct.

Executed on March ae 2021

#40073007v1<FP> - Goldman Declaration

Ha ceaic
“C. DAVID GOLDMAN

 
